Exhibit 10.1



UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.


STATE CORPORATION COMMISSION
BUREAU OF FINANCIAL INSTITUTIONS
RICHMOND, VIRGINIA


Written Agreement by and among
 
CENTRAL VIRGINIA BANCSHARES, INC.
Powhatan, Virginia
 
CENTRAL VIRGINIA BANK
Powhatan, Virginia
 
FEDERAL RESERVE BANK OF RICHMOND
Richmond, Virginia
 
and
 
STATE CORPORATION COMMISSION
BUREAU OF FINANCIAL INSTITUTIONS
Richmond, Virginia
 
 
 
  Docket Nos.  10-068 -WA/RB-HC
         10-068 -WA/RB-SM
 

 
WHEREAS, in recognition of their common goal to maintain the financial soundness
of Central Virginia Bancshares, Inc., Powhatan, Virginia ("Bancshares"), a
registered bank holding company, and its subsidiary bank, Central Virginia Bank,
Powhatan, Virginia (the "Bank"), a state chartered bank that is a member of the
Federal Reserve System, Bancshares, the Bank, the Federal Reserve Bank of
Richmond (the "Reserve Bank"), and the State Corporation Commission Bureau of
Financial Institutions (the "Bureau") have mutually agreed to enter into this
Written Agreement (the "Agreement"); and
WHEREAS, on June 29, 2010, the boards of directors of Bancshares and the Bank,
at duly constituted meetings, adopted resolutions authorizing and directing

 
 

--------------------------------------------------------------------------------

 



 
 
Chairman Napier to enter into this Agreement on behalf of Bancshares and the
Bank, and consenting to compliance with each and every applicable provision of
this Agreement by Bancshares and the Bank, and their institution-affiliated
parties, as defined in sections 3(u) and 8(b)(3) of the Federal Deposit
Insurance Act, as amended (the "FDI Act") (12 U.S.C. §§ 1813(u) and 1818(b)(3)).
       NOW, THEREFORE, Bancshares, Bank, the-Reserve Bank, and the Bureau agree
as follows:
Source of Strength
1.           The board of directors of Bancshares shall take appropriate steps
to fully utilize Bancshares' financial and managerial resources, pursuant to
section 225.4(a) of Regulation Y of the Board of Governors of the Federal
Reserve System (the "Board of Governors") (12 C.F.R. § 225.4(a)), to serve as a
source of strength to the Bank, including, but not limited to, taking steps to
ensure that the Bank complies with this Agreement.
Corporate Governance and Management Review
2.           (a)          Within 30 days of this Agreement, the board of
directors of the Bank shall retain an independent consultant acceptable to the
Reserve Bank and the Bureau to conduct a review of the effectiveness of Bank's
corporate governance, board and management structure (the "Review"), to assess
staffing needs, and to prepare a written report of findings and recommendations
(the "Report"). The Review shall, at a minimum, address, consider, and include:
 

   (i)
 the qualifications and performance of each of the Bank's senior executive
officers to determine whether the individual possesses
 
the ability,  experience, and other qualifications to competently perform
present and anticipated duties, including their ability
 
to: adhere to applicable laws and regulations and the Bank's

 
 
           

 
2

--------------------------------------------------------------------------------

 
established policies and procedures; restore and maintain the Bank to a safe and
sound condition; and comply with the requirements of this Agreement;
 
(ii)
the identification of present and future management and staffing needs for each
area of the Bank, particularly in the areas of loan review and workout, internal
audit and credit risk management; and

 
(iii)
an assessment of the current structure, qualifications, and composition of the
board of directors and their committees, and a determination of the structure
and composition needed to adequately supervise the affairs of the Bank.

(b)           Within 20 days of the Reserve Bank's and the Bureau's approval of
the independent consultant selection, the Bank shall submit an engagement letter
to the Reserve Bank and the Bureau for approval. The engagement letter shall
require the independent consultant to submit the Report within 45 days of
regulatory approval of the engagement letter and to provide a copy of the Report
to the Reserve Bank and the Bureau at the same time that it is provided to the
Bank's board of directors.
3.          Within 30 days of receipt of the Report required by paragraph 2(b),
the Bank's board of directors shall submit a written corporate governance and
management plan to the Reserve Bank and the Bureau that fully addresses the
findings and recommendations in the Report and describes the specific actions
that the board of directors will take in order to strengthen the Bank's
management and corporate governance, and to hire, as necessary, additional or
replacement directors, officers or staff to properly oversee, manage and operate
the

 
3

--------------------------------------------------------------------------------

 


 
 
 
Bank.
 
Board Oversight
4.           Within 60 days of this Agreement, the board of directors of the
Bank shall submit to the Reserve Bank and the Bureau a written plan to
strengthen board oversight of the management and operations of the Bank. The
plan shall, at a minimum, address, consider, and include:
(a)          The actions that the board of directors will take to improve the
Bank's condition and maintain effective control over, and supervision of, the
Bank's major operations and activities, including but not limited to, credit
risk management, loan review, internal audit, processes to mitigate risks
associated with credit concentrations, capital, earnings, liquidity, management
information reports and systems, and investments;
(b)          the responsibility of the board of directors to monitor
management's adherence to approved Bank policies and procedures, and to require
management to document exceptions thereto;
(c)          the establishment of measures to ensure Bank staff's adherence to
approved policies and procedures; and
(d)          a description of the information and reports that will be regularly
reviewed by the board of directors in its oversight of the operations and
management of the Bank, including information on the Bank's loan portfolio,
adversely classified assets, concentrations of credits, allowance for loan and
lease losses ("ALLL"), capital, liquidity, and earnings.

 
4

--------------------------------------------------------------------------------

 



 
Credit Risk Management
5.         Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable written plan to strengthen credit risk
management and administration practices. The plan shall, at a minimum, address,
consider, and include:
(a)          Periodic review and revision of risk exposure limits to address
changes in market conditions;
(b)          strategies to minimize credit losses and reduce the level of
problem assets;
(c)          stress testing of loan and portfolio segments; and
(d)          procedures to identify, limit, and manage concentrations of credit
that are consistent with the Interagency Guidance on Concentrations in
Commercial Real Estate Lending, Sound Risk Management Practices, dated December
12, 2006 (SR 07-01); and
(e)          a schedule and methodology for reducing the level of commercial
real estate concentrations, and timeframes for achieving the reduced levels.
Lending and Credit Administration
 6.          Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable written credit administration program
that shall, at a minimum, address, consider, and include:
  (a)           Standards for renewing, extending, or modifying existing loans,
including, but not limited to, analysis, documentation, and approval
requirements;
  (b)           an analysis of any guarantor's repayment sources, global
financial condition, income, liquidity, cash flow and contingent liabilities;

 
5

--------------------------------------------------------------------------------

 

 
(c)          enhancements to the internal loan grading system and other ongoing
loan monitoring systems to ensure the timely and accurate identification of
individual problem credits and recognition of losses; and
(d)          the development and implementation of appropriate workout plans for
problem loans.
Loan Review Program
7.         Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable written program for the ongoing review
and grading of the Bank's loan portfolio by a qualified independent party. The
program shall, at a minimum, address, consider, and include:
(a)          The scope and frequency of loan review;
(b)          standards and criteria for assessing the credit quality of loans;
(c)          application of loan grading standards and criteria to the loan
portfolio;
(d)          controls to ensure adherence to the revised loan review and grading
standards; and
(e)          written reports to the board of directors, at least monthly, that
identify the status of those loans that are nonperforming or adversely graded
and the prospects for full collection or strengthening of the quality of any
such loans.
Internal Audit
8.         Within 90 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable enhanced written internal audit
program that shall, at a minimum, provide for:
  (a)            Improved oversight of all aspects of the audit program by the
board of

 
6

--------------------------------------------------------------------------------

 



 
 
directors' audit committee;
(b)          completion, at least annually, of a written, board approved,
risk-based audit plan that encompasses all appropriate areas of audit coverage;
(c)          controls to ensure that audits are completed on a timely basis in
accordance with the approved audit plan;
(d)       requirements for detailed, comprehensive audit reports and adequate
work papers from the independent firm and/or staff;
(e)           timely resolution of audit findings and follow-up reviews to
ensure completion of corrective measures; and
(f)           comprehensive tracking and reporting of the status and resolution
of audit and examination findings to the audit committee.
Asset Improvement
9.          The Bank shall not, directly or indirectly, extend, renew, or
restructure any credit to or for the benefit of any borrower, including any
related interest of the borrower, whose loans or other extensions of credit are
criticized in the concurrent reports of examination conducted by the Reserve
Bank and the Bureau that commenced on December 7, 2009 (the "Reports of
Examination"), or in any subsequent report of examination, without the prior
approval of a majority of the full board of directors or a designated committee
thereof. The board of directors or its committee shall document in writing the
reasons for the extension of credit, renewal, or restructuring, specifically
certifying that: (i) the Bank's risk management policies and practices for loan
workout activity are acceptable; (ii) the extension of credit is necessary to
improve and protect the Bank's interest in the ultimate collection of the credit
already granted and maximize its potential for collection; (iii) the extension
of credit reflects prudent underwriting based on

 
7

--------------------------------------------------------------------------------

 

 
reasonable repayment terms and is adequately secured; and all necessary loan
documentation has been properly and accurately prepared and filed; (iv) the Bank
has performed a comprehensive credit analysis indicating that the borrower has
the willingness and ability to repay the debt as supported by an adequate
workout plan, as necessary; and (v) the board of directors or its designated
committee reasonably believes that the extension of credit will not impair the
Bank's interest in obtaining repayment of-the already outstanding credit and
that the extension of credit or renewal will be repaid according to its terms.
The written certification shall be made a part of the minutes of the meetings of
the board of directors or its committee, as appropriate, and a copy of the
signed certification, together with the credit analysis and related information
that was used in the determination, shall be retained by the Bank in the
borrower's credit file for subsequent supervisory review. For purposes of this
Agreement, the term "related interest" is defined as set forth in section
215.2(n) of Regulation O of the Board of Governors (12 C.F.R. § 215.2(n)).
10.          (a)          Within 60 days of this Agreement, the Bank shall
submit to the Reserve Bank and the Bureau an acceptable written plan designed to
improve the Bank's position through repayment, amortization, liquidation,
additional collateral, or other means on each loan, relationship, or other asset
in excess of $750,000, including other real estate owned ("OREO"), that are past
due as to principal or interest more than 90 days as of the date of this
Agreement, are on the Bank's problem loan list, or were adversely classified in
the Reports of Examination.
(b)          Within 30 days of the date that any additional loan, relationship,
or other asset in excess of $750,000, including OREO, becomes past due as to
principal or interest for more than 90 days, is on the Bank's problem loan list,
or is adversely classified in any subsequent report of examination of the Bank,
the Bank shall submit to the Reserve Bank and the Bureau an acceptable written
plan to improve the Bank's position on such loan, relationship, or

 
8

--------------------------------------------------------------------------------

 

 
asset.
 
     (c)Within 30 days after the end of each calendar quarter thereafter, the
Bank shall submit a written progress report to the Reserve Bank and the Bureau
to update each asset improvement plan, which shall include, at a minimum, the
carrying value of the loan or other asset and changes in the nature and value of
supporting collateral, along with a copy of the Bank's current problem loan
list, a list of all loan renewals and extensions without full collection of
interest in the last quarter, and past due/non-accrual report.
Allowance for Loan and Lease Losses
11.        (a)Within 10 days of this Agreement, the Bank shall eliminate from
its books, by charge-off or collection, all assets or portions of assets
classified "loss" in the Reports of Examination that have not been previously
collected in full or charged off. The Bank shall, within 30 days from the
receipt of any federal or state report of examination, charge off all assets
classified "loss" unless otherwise approved in writing by the Reserve Bank and
the Bureau.
     (b)Within 60 days of this Agreement, the Bank shall review and revise its
ALLL methodology consistent with relevant supervisory guidance, including the
Interagency Policy Statements on the Allowance for Loan and Lease Losses, dated
July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17), and the findings
and recommendations regarding the ALLL set forth in the Report of Examination,
and submit a description of the revised methodology to the Reserve Bank and the
Bureau. The revised ALLL methodology shall be designed to maintain an adequate
ALLL and shall address, consider, and include, at a minimum, the reliability of
the Bank's loan grading system, the volume of criticized loans, concentrations
of credit, the current level of past due and nonperforming loans, past loan loss
experience, evaluation

 
9

--------------------------------------------------------------------------------

 

 
of probable losses in the Bank's loan portfolio, including adversely classified
loans, and the impact of market conditions on loan and collateral valuations and
collectability.
            (c)    Within 60 days of this Agreement, the Bank shall submit to
the Reserve Bank and the Bureau an acceptable written program for the
maintenance of an adequate ALLL. The program shall include policies and
procedures to ensure adherence to the Bank's revised ALLL methodology and
provide for periodic reviews and updates to the ALLL methodology, as
appropriate. The program shall also provide for a review of the ALLL by the
board of directors on at least a quarterly calendar basis. Any deficiency found
in the ALLL shall be remedied in the quarter it is discovered, prior to the
filing of the Consolidated Reports of Condition and Income, by additional
provisions. The board of directors shall maintain written documentation of its
review, including the factors considered and conclusions reached by the Bank in
determining the adequacy of the ALLL. During the term of this Agreement, the
Bank shall submit to the Reserve Bank and the Bureau, within 30 days after the
end of each calendar quarter, a written report regarding the board of directors'
quarterly review of the ALLL and a description of any changes to the methodology
used in determining the amount of the ALLL for that quarter.
Capital Plan
12.           Within 30 days of this Agreement, Bancshares and the Bank shall
submit to the Reserve Bank and the Bureau an acceptable written plan to maintain
sufficient capital at the Bank. The plan shall, at a minimum, address, consider,
and include:
    (a)            The Bank's current and future capital needs, including
compliance with the Capital Adequacy Guidelines for State Member Banks:
Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and B of Regulation
H of the Board of Governors (12 C.F.R. Part 208, App. A and B);

 
10

--------------------------------------------------------------------------------

 

 
(b)          the adequacy of the Bank's capital, taking into account the volume
of classified credits, its risk profile, the adequacy of the ALLL, current and
projected asset growth, and projected earnings;
(c)          the source and availability of additional funds necessary to
fulfill the Bank's future capital requirements on a timely basis;
(d)          supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its state or
federal regulator; and
(e)          the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that Bancshares serve as a source of
strength to the Bank.
13.          Bancshares and the Bank shall notify the Reserve Bank and the
Bureau in writing no more than 30 days after the end of any quarter in which any
of its capital ratios (total risk- based, Tier 1 risk-based, or leverage) fall
below the approved capital plan's minimum ratios. Together with the
notification, Bancshares and the Bank shall submit an acceptable written plan
that details the steps it will take to increase its capital ratios to or above
the approved capital plan's minimums.
Liquidity and Funds Management
14.          Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable revised written contingency funding
plan that, at a minimum, includes adverse scenario planning and identifies and
quantifies available sources of liquidity for each scenario.
Investment Portfolio Management
15.           Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable revised written investment policy that
shall, at a minimum,

 
11

--------------------------------------------------------------------------------

 



 
 
address,
consider, and include:
(a)          A description of acceptable and unacceptable types of investments
within the categories of permissible investments;
(b)          periodic review of the credit quality of the investment portfolio;
(c)          enhancement to the pricing and ongoing monitoring of investments;
(d)          procedures to mitigate risk and control loss exposure;
(e)          reporting, review, and approval procedures to and by the board of
directors;
(f)          procedures to assess for impairments and to ensure that the Bank's
valuation processes and impairment analyses, including recognition of Other Than
Temporary Impairment ("OTTI"), are in accordance with generally accepted
accounting principles, including FASB Staff Position (FSP) FAS 115-2 and FAS
124-2, Recognition and Presentation of Other Than Temporary Impairments, and
regulatory reporting instructions; and
(g)        an independent validation of OTTI.
Earnings Plan and Budget
16.          (a)   Within 90 days of this Agreement, the Bank shall submit to
the Reserve Bank and the Bureau a written business plan for the remainder of
2010 to improve the Bank's earnings and overall condition. The plan, at a
minimum, shall provide for or describe:
(i)           a realistic and comprehensive budget for the remainder of calendar
year 2010, including income statement and balance sheet projections; and
(ii)           a description of the operating assumptions that form the basis
for, and adequately support, major projected income, expense, and balance sheet
components.

 
12

--------------------------------------------------------------------------------

 



 
 
(b)           During the term of this Agreement, a business plan and budget for
each calendar year subsequent to 2010 shall be submitted to the Reserve Bank and
the Bureau with the at least 30 days prior to the beginning of that calendar
year.
Dividends and Distributions
17.           (a)          Bancshares and the Bank shall not declare or pay any
dividends without the prior written approval of the Reserve Bank, the Director
of the Division of Banking Supervision and Regulation of the Board of Governors
(the "Director"), and the Bureau.
    (b)           Bancshares and its nonbank subsidiary shall not directly or
indirectly take any other form of payment representing a reduction in capital
from the Bank without the prior written approval of the Reserve Bank and the
Bureau.
    (c)           Bancshares and its nonbank subsidiary shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank, the Director, and the Bureau.
    (d)           All requests for prior written approval shall be received at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information, as appropriate, on Bancshares' capital, earnings, and
cash flow; the Bank's capital, asset quality, earnings, and ALLL needs; and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, Bancshares and the Bank, as
appropriate, must also demonstrate that the requested declaration or payment of
dividends is consistent with the Board of Governors' Policy Statement on the
Payment of Cash Dividends by State Member Banks and Bank Holding Companies,
dated November 14, 1985 (Federal Reserve Regulatory Service, 4-877 at page

 
13

--------------------------------------------------------------------------------

 



 
 
4-323), and Section 6.1-56 of the Code of Virginia.
Debt and Stock Redemption
18.          (a)           Bancshares and its nonbank subsidiary shall not,
directly or indirectly, incur, increase, or guarantee any debt without the prior
written approval of the Reserve Bank and the Bureau. All requests for prior
written approval shall contain, but not be limited to, a statement regarding the
purpose of the debt, the terms of the debt, and the planned source(s) for debt
repayment, and an analysis of the cash flow resources available to meet such
debt repayment.
   (b)            Bancshares shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank and the Bureau. Compliance with Laws and Regulations
19.          (a)           In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position, the
Bank shall comply with the notice provisions of section 32 of the FDI Act (12
U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).
   (b)            The Bank shall comply with the restrictions on indemnification
and severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation's regulations (12 C.F.R.
Part 359).
Compliance with the Agreement
20.          (a)           Within 10 days of this Agreement, Bancshares' and the
Bank's boards of directors shall appoint a joint committee (the "Compliance
Committee") to monitor and coordinate Bancshares' and the Bank's compliance with
the provisions of this Agreement. The

 
14

--------------------------------------------------------------------------------

 

 
Compliance Committee shall consist of a majority of outside directors who are
not executive officers of Bancshares and the Bank as defined in sections
215.2(e)(1) and 215.2(m)(1) of Regulation O of the Board of Governors (12 C.F.R.
§§ 215.2(e)(1) and 215.2(m)(1)). The Compliance Committee shall meet at least
monthly, keep detailed minutes of each meeting, and report its findings to
Bancshares' and the Bank's boards of directors.
(b)          Within 30 days after the end of each calendar quarter following the
date of this Agreement, Bancshares and the Bank shall submit to the Reserve Bank
and the Bureau joint written progress reports detailing the form and manner of
all actions taken to secure compliance with this Agreement and the results
thereof.
Approval and Implementation of Plans and Programs
21.          (a)          The Bank and, as applicable, Bancshares shall submit
written plans and programs that are acceptable to the Reserve Bank and the
Bureau within the applicable time periods set forth in paragraphs 2, 5, 6, 7, 8,
10(a), 10(b), 11(c), 12, 14 and 15 of this Agreement.   An independent
consultant acceptable to the Reserve Bank and the Bureau shall be retained in
the time period set forth in paragraph 2(a).
  (b)           Within 10 days of approval by the Reserve Bank and the Bureau,
the Bank and, as applicable, Bancshares shall adopt the approved plans and
programs. Upon adoption, the Bank and, as applicable, Bancshares shall promptly
implement the approved plans and programs, and thereafter fully comply with
them.
  (c)           During the term of this Agreement, the approved plans and
programs shall not be amended or rescinded without the prior written approval of
the Reserve Bank and the Bureau.
 
 

 
15

--------------------------------------------------------------------------------

 
Communications
 
22.           All communications regarding this Agreement shall be sent to:
 
(a)       Mr. Eugene W. Johnson, Jr.
    Vice President
Federal Reserve Bank of Richmond
P.O. Box 27622
Richmond, Virginia 23261
 
(b)       Mr. John M. Crockett
Deputy Commissioner
State Corporation Commission Bureau of Financial Institutions
P.O. Box 640
Richmond, Virginia 23218
 
(c)        Mr. James T. Napier
Chairman
Central Virginia Bancshares, Inc.
Central Virginia Bank
2351 Anderson Highway
Powhatan, Virginia 23139
 
Miscellaneous
23.           Notwithstanding any provision of this Agreement, the Reserve Bank
and the Commissioner may, in their sole discretion, grant written extensions of
time to Bancshares and the Bank to comply with any provision of this Agreement.
24            The provisions of this Agreement shall be binding upon Bancshares
and the Bank and their institution-affiliated parties, in their capacities as
such, and their successors and assigns.
25.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank and the Bureau.
26.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, the Bureau or any
other federal or state agency from

 
16

--------------------------------------------------------------------------------

 

 
taking any other action affecting Bancshares and the Bank or any of their
current or former institution-affiliated parties and their successors and
assigns.
27.           Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
 
IN WITNESS-WHEREOF, the parties have caused this-Agreement to be executed as of
 
the 30th day of June, 2010.
 



 
CENTRAL VIRGINIA BANCSHARES, INC.
 
FEDERAL RESERVE BANK OF RICHMOND
       
By:
/s/ James T. Napier
By:
/s/ Eugene W. Johnson, Jr.
 
James T. Napier
 
Eugene W. Johnson, Jr.
 
    Chairman
 
    Vice President
                 
CENTRAL VIRGINIA BANK
 
STATE CORPORATION
COMMISSION – BUREAU OF
FINANCIAL INSTITUTIONS
       
By:
/s/ James T. Napier
By:
/s/ John M. Crockett
 
James T. Napier
 
John M. Crockett
 
    Chairman
 
    Deputy Commissioner

 



 
17

--------------------------------------------------------------------------------

 
